                       Case: 1:17-md-02804-DAP Doc #: 1568 Filed: 04/22/19 1 of 3. PageID #: 44372



                                   VIA ECF
1156 15th Street, NW, Suite 1020
Washington, DC 20005
(202)795-9300                      April 22, 2019
www.rcfp.org
Bruce Brown
Executive Director
bbrown@rcfp.org                    The Hon. Dan Aaron Polster
(202)795-9301
                                   Carl B. Stokes United States Court House
STEERING COMMITTEE                 801 West Superior Avenue, Courtroom 18B
STEPHEN J. ADLER
Reuters
                                   Cleveland, Ohio 44113-1837
J. SCOTT APPLEWHITE
The Associated Press
WOLF BLITZER                       Re: In re: National Prescription Opiate Litigation, MDL No. 2804
CNN
DAVID BOARDMAN
Temple University
CHIP BOK
                                   Dear Judge Polster:
Creators Syndicate

                                   The Reporters Committee for Freedom of the Press (the “Reporters Committee”)
MASSIMO CALABRESI
Time Magazine
MANNY GARCIA
USA Today Network                  and the 28 interested news media organizations listed below (collectively, the
EMILIO GARCIA-RUIZ
The Washington Post
                                   “News Media Coalition”) submit this letter concerning the pre-trial conference
JOSH GERSTEIN                      scheduled for tomorrow, April 23, 2019, in the above-referenced matter.
Politico
ALEX GIBNEY
Jigsaw Productions
SUSAN GOLDBERG
                                   Despite the Court’s April 18, 2019 order indicating that tomorrow’s conference will
National Geographic                be “on the record,” it is the News Media Coalition’s understanding that the Court
JAMES GRIMALDI
The Wall Street Journal            plans to close the courtroom to members of the press and the public. If this
LAURA HANDMAN
Davis Wright Tremaine              understanding is correct, the News Media Coalition respectfully objects to such
JOHN C. HENRY
Freelance
                                   closure and urges the Court to permit members of the press and public to attend
KAREN KAISER                       tomorrow’s pre-trial conference, as well as all future conferences in this litigation
The Associated Press
DAVID LAUTER                       of national importance.
Los Angeles Times
DAHLIA LITHWICK
Slate                              The Reporters Committee is an unincorporated nonprofit association of reporters
MARGARET LOW
The Atlantic                       and editors dedicated to safeguarding the First Amendment rights and freedom of
TONY MAURO
National Law Journal               information interests of the news media and the public. The 28 other interested
JANE MAYER
The New Yorker
                                   news media organizations listed below include those who have devoted substantial
ANDREA MITCHELL                    time and resources to covering this litigation and have a direct interest in ensuring
NBC News
MAGGIE MULVIHILL                   that they have access to court proceedings in this case.
Boston University
JAMES NEFF
Philadelphia Media Network
CAROL ROSENBERG
                                   This multi-district litigation is of paramount importance to the public. It involves
The New York Times                 hundreds of public entities, representing millions of Americans across the country,
                                   and seeks to address the “deadliest drug crisis in American history.” Josh Katz,
THOMAS C. RUBIN
Quinn Emmanuel
CHARLIE SAVAGE
The New York Times
                                   Short Answers to Hard Questions About the Opioid Crisis, N.Y. Times (Aug. 10,
BEN SMITH
BuzzFeed
                                   2017), https://nyti.ms/2v20oF2. In 2016, opioid overdoses killed more people than
JENNIFER SONDAG                    guns or car accidents—more than 130 people each day. Id.; CNN Library, Opioid
                                   Crisis Fast Facts, CNN (Nov. 5, 2018), https://cnn.it/2sPtPuW. Rural Americans
Bloomberg News
PIERRE THOMAS
ABC News
SAUNDRA TORRY
                                   reported in a recent survey that opioid and other drug abuse was the biggest problem
Freelance                          facing their local community today. Danielle Kurtzleben, Poll: Rural Americans
VICKIE WALTON-JAMES
NPR                                Rattled By Opioid Epidemic; Many Want Government Help, NPR (Oct. 17, 2018),
JUDY WOODRUFF
PBS/The NewsHour                   https://n.pr/2NQz17a. In this litigation, government entities seek damages that
Senior Advisor:
PAUL STEIGER
                                   could amount to billions of dollars and impact the lives of millions of Americans.
ProPublica

Affiliations appear only
for purposes of identification
  Case: 1:17-md-02804-DAP Doc #: 1568 Filed: 04/22/19 2 of 3. PageID #: 44373



Clearly, it addresses public health and safety matters of the utmost public interest and concern.

         The First Amendment and common law afford a “strong presumption in favor of openness”
in civil cases. See Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir.
1983). The Sixth Circuit has recognized that proceedings in which a court adjudicates the rights
of a party, as well as proceedings that significantly affect subsequent proceedings, including trial,
are presumptively open to the public. See, e.g., Detroit Free Press v. Ashcroft, 303 F.3d 681, 696
(6th Cir. 2002) (finding a right of access to immigration hearings that were adjudicatory in
nature); Application of Nat’l Broad. Co., Inc., 828 F.2d 340, 345 (6th Cir. 1987) (finding rights of
access to pretrial criminal proceedings concerning both a judge’s alleged conflicts of interest and
an attorney’s alleged conflicts of interest); see also Press-Enter. Co. v. Superior Court, 478 U.S.
1, 7 (1986) (explaining that “the First Amendment question cannot be resolved solely on the label
we give the event, . . .”). The First Amendment and common law presumptions of openness apply
to tomorrow’s pre-trial conference. Indeed, the Court ordered that the pre-trial conference be “on
the record” on the motion of the Defendants, who explained that “significant issues that affect the
parties’ procedural rights and their ability to present their cases and defenses” at trial will be
addressed by the parties and the Court. See Mot. by All Defs. to Record April 23, 2019 Conference
Pursuant to 28 U.S.C. § 753, ECF. No. 1558.

         Access to pre-trial conferences like the one scheduled for tomorrow play an essential role
in keeping the press—and the public that relies on it—informed about the status and progress of a
case. Such access also contributes to greater public understanding of litigation and of the civil
justice system as a whole. Tomorrow’s conference, in particular, where the structure of the first
bellwether trial will be discussed, will preview legal issues and arguments of the parties, and offer
a roadmap of how that trial, and indeed the remainder of this litigation, will proceed. Simply put,
a trial is more difficult for journalists and the public to follow if key pre-trial hearings are closed
to the public. Given the importance of the structure of this litigation’s first bellwether trial, the
News Media Coalition urges the Court to ensure that tomorrow’s pre-trial conference is open to
members of the press and the public.

        In light of the public’s presumptive rights of access to proceedings in civil cases and the
powerful public interests at stake in this litigation, the News Media Coalition respectfully requests
that tomorrow’s pre-trial conference—and all future pre-trial conferences in this litigation—be
held in open court. Should the Court request argument on the issue of closure of tomorrow’s status
conference, the undersigned are available to appear telephonically on behalf of the News Media
Coalition.
                                                         Respectfully submitted by,

                                                       /s/ Karen C. Lefton
                                                       Karen C. Lefton
                                                       The Lefton Group, LLC
                                                       3480 West Market Street, Suite 304
                                                       Akron, Ohio 44333
                                                       karen@theleftongroup.com
                                                       330-864-2003 – office
                                                       330-606-8299 – cell

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1568 Filed: 04/22/19 3 of 3. PageID #: 44374




                                                 *Patrick C. McGinley
                                                 Attorney at Law
                                                 737 South Hills Dr.
                                                 Morgantown, WV 26501

                                                 *Katie Townsend
                                                 *Caitlin Vogus
                                                 THE REPORTERS COMMITTEE FOR
                                                 FREEDOM OF THE PRESS
                                                 1156 15th Street NW
                                                 Suite 1020
                                                 Washington, D.C. 20005

                                                 *Of counsel

For:
The Reporters Committee for Freedom of the Press
Advance Ohio (Publisher of Cleveland.com)
Advance Publications, Inc.
American Society of News Editors
The Associated Press
Associated Press Media Editors
Association of Alternative Newsmedia
Dow Jones & Company, Inc.
The E.W. Scripps Company
Gannett Co., Inc.
HD Media Company, LLC
Inter American Press Association
International Documentary Assn.
Investigative Reporting Workshop at American University
The McClatchy Company
The Media Institute
MPA – The Association of Magazine Media
National Press Photographers Association
The NewsGuild - CWA
Ohio News Media Association
Online News Association
Pennsylvania NewsMedia Association
Plain Dealer Publishing Co.
POLITICO LLC
Reporters Without Borders
Society of Professional Journalists
Tribune Publishing Company
Tully Center for Free Speech
The Washington Post

                                             3
